DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1 line 13 "an driver mechanism" should be "a driver mechanism".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-11, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pawl” in claims 2-4, 9-11, and 16 is used by the claim to mean “a rotary latch,” while the accepted meaning is “a pivoted curved bar or lever whose free end engages with the teeth of a cogwheel or ratchet so that the wheel or ratchet can only turn or move one way” (normally the trigger member would be considered a pawl in a case such as this). The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination pawl is meant to be interpreted as a rotary latch.
Claim 17 is rejected due to its dependency on rejected claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 5-8, 12-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al. WO 2020060901 A1 (hereinafter Stein).
In regards to claim 1, Stein teaches a keyless locking system comprising: a first cam assembly (16 and 26) comprising a cam latch (16) configured to be securely interfaced with a quarter-turn bracket (20, see angle of bracket sides in fig 1F) and an adapter portion (portion contacting 14 in fig 5B) configured to interface with a second cam assembly (14 and 22), wherein the second cam assembly comprises a quarter-turn cam latch (14) configured to selectively secure an access panel or door panel of an enclosure (page 1 lines 9-14 and see fig 5A); a strike plate assembly (50 and the component of strike connected 50) coupled to the quarter-turn cam latch of the second cam assembly, the strike plate assembly comprising a strike plate (component of strike connected to the striker 50, i.e the connection between 50 and 100 ) and a strike pin (50) coupled to the strike plate; a locking assembly (44) configured to be coupled to an inside surface of the access panel or door panel of the enclosure (See fig 9 and page 12 lines 25-37), the locking assembly comprising a locking mechanism (76 note in fig 6A it is labeled 16) configured to selectively secure the strike pin when configured in a locked position  (See fig 9) and release the strike pin when configured in an unlocked position (See fig 8a also see page 9 line 32 – page 10 line 13); and an electronic actuator (32, 40, 42 and the device that receives the wireless communication in page 6 lines 5-8) comprising at least one wireless receiver (the device that receives the wireless communication in page 6 lines 5-8), an driver mechanism (40) and a power supply (32 page 6 lines 9-18), wherein the electronic actuator is configured to engage the driver mechanism upon wirelessly receiving an access code signal from an electronic device, wherein the driver mechanism, when engaged, is configured to disengage the locking assembly from a locked position to an unlocked position (page 6 lines 9-18, see fig 7A, and see fig 2).  
In regards to claim 5, Stein teaches the keyless locking system of claim 1 wherein the strike plate is configured to restrict rotation of the quarter-turn cam latch when the strike pin is selectively secured by the locking mechanism when configured in the locked position (Since because when the striker is being held by the quarter turn latch, the striker prevents the quarter turn latch from opening See fig 5A).  
In regards to claim 6, Stein teaches a keyless locking system comprising: at least one cover plate  (12a) configured to be selectively secured to an outside surface of an access panel (100) of an enclosure (as when the panel Is open the surface is outside also see page 12 lines 25-37), the at least one cover plate configured to conceal a housing of a panel cam lock on the outside surface of the access panel of the enclosure (when the panel is closed); a first cam assembly (16 and 26) comprising first a cam latch (16) configured to be selectively interfaced with a bracket (20, see angle of bracket sides in fig 1F) coupled to the outside surface of the access panel of the enclosure (See fig 1f and page 12 lines 25-37) and configured to secure the at least one cover plate to the access panel of the enclosure when the first cam latch is engaged (See fig 5B and page 12 lines 25-37)  in a locked position (See fig 5B) and a cam adapter (portion contacting 14 in fig 5B) coupled to or disposed on the first cam latch (See fig 5B) and configured to interface with a second cam assembly (14 and 22), wherein the second cam assembly comprises a second cam latch (14) configured to selectively secure the access panel to the enclosure when the second cam latch is engaged in a locked position; (page 1 lines 9-14 and see figs 5A-5B); a strike plate assembly (50 and the component of strike connected 50) coupled to the second cam latch of the second cam assembly, the strike plate assembly comprising a strike plate (component of strike connected to the striker 50, i.e the connection between 50 and 100 ) and a strike pin (50) coupled to the strike plate; a locking assembly (44) configured to be coupled to an inside surface (when closed) of the access panel of the enclosure (See fig 9 and page 12 lines 25-37), the locking assembly comprising a locking mechanism (76 read note in claim 1) configured to selectively secure the strike pin when configured in a locked position  (See fig 9) and release the strike pin when configured in an unlocked position (See fig 8a also see page 9 line 32 – page 10 line 13); and an electronic actuator (32, 40, 42 and the device that receives the wireless communication in page 6 lines 5-8) comprising at least one wireless receiver (the device that receives the wireless communication in page 6 lines 5-8), an driver mechanism (40) and a power supply (32 page 6 lines 9-18), wherein the electronic actuator is configured to actuate the driver mechanism upon wirelessly receiving an access code signal from an electronic device, wherein the driver mechanism, when actuated, is configured to disengage the locking assembly from a locked position to an unlocked position (page 6 lines 9-18, see fig 7A, and see fig 2).  
In regards to claim 7, Stein teaches the keyless locking system of claim 6 further comprising at least one locking bar (18b) configured to be selectively interfaced with the bracket (See fig 1F) and configured to secure the at least one cover plate to the access panel of the enclosure when the first cam latch is engaged in the locked position (See fig 1F and page 5 lines 3-14).  
In regards to claim 8, Stein teaches the keyless locking system of claim 6 wherein the at least one cover plate is configured to be selectively removed from the outside surface of the access panel of the enclosure when the first cam latch is engaged in the unlocked position (See fig 1F, during disassembly).  
In regards to claim 12, Stein teaches the keyless locking system of claim 6 wherein the strike plate is configured to restrict rotation of the second cam latch when the strike pin is selectively secured by the locking mechanism when configured in the locked position (Since because when the striker is being held by the quarter turn latch, the striker prevents the quarter turn latch from opening See fig 5A).  
In regards to claim 13, Stein teaches the keyless locking system of claim 6 wherein the cam adapter is configured to rotate the second cam latch simultaneously with the first cam latch (since as the adapter is released from the second cam latch the first cam latch can release allowing both the cam latches to rotate simultaneously; Also in the opposite direction when the adapter portion is pushed against by the second cam latch).  
In regards to claim 14, Stein teaches a keyless locking apparatus comprising: a first cam assembly (16 and 26) comprising a first cam latch (16) configured to be selectively interfaced with a bracket (20) coupled to an outside surface of an access panel (100) of an enclosure (as when the panel Is open the surface is outside also see page 12 lines 25-37) when the first cam latch is engaged in a locked position (the cam can be in a locked position without a striker); a second cam assembly (14 and 22) comprising a second cam latch (14) configured to selectively secure the access panel of the enclosure when the second cam latch is engaged (See fig 5B and page 12 lines 25-37) in a locked position (See fig 5B); a cam adapter (portion contacting 14 in fig 5B) coupled to or disposed on the first cam latch (See fig 5B) and operably interfaced with the second cam assembly (14 and 22), wherein the cam adapter is configured to rotate the second cam latch simultaneously with the first cam latch (since as the adapter is released from the second cam latch the first cam latch can release allowing both the cam lathes to rotate simultaneously; Also in the opposite direction when the adapter portion is pushed against by the second cam latch); a strike plate assembly (50 and the component of strike connected 50) coupled to the second cam latch of the second cam assembly (See fig 5B), the strike plate assembly comprising a strike plate (component of strike connected to the striker 50, i.e the connection between 50 and 100 ) and a strike pin (50) coupled to the strike plate; and an electronic locking assembly (32, 40, 42 and the device that receives the wireless communication in page 6 lines 5-8) configured to be coupled to an inside surface (when closed) of the access panel of the enclosure (See fig 9 and page 12 lines 25-37), the electronic locking assembly comprising a locking mechanism (76) configured to selectively secure the strike pin when configured in a locked position (See fig 9) and selectively release the strike pin when configured in an unlocked position, wherein the electronic locking assembly is configured to selectively release the strike pin upon wirelessly receiving an access code signal from an electronic device (page 6 lines 9-18, see fig 7A, and see fig 2).  
In regards to claim 15, Stein teaches the keyless locking apparatus of claim 14 wherein the electronic locking assembly further comprises an electronic actuator (40) configured to actuate a driver mechanism to selectively release the strike pin (See fig 2).  
In regards to claim 18, Stein teaches a method for securing an access panel of an enclosure (abstract) comprising: installing the keyless locking apparatus of claim 14  (See claim 14) on the access panel of the enclosure see (page 12 lines 25-37; Stein‘s device would need to be installed); configuring the first cam latch and the second cam latch in the locked position (See fig 5B); selectively securing the strike pin with the electronic locking assembly (See fig 2); and selectively releasing the strike pin (See fig 2) upon wirelessly receiving the access code signal from the electronic device communicably engaged with the electronic locking assembly (page 6 lines 5-8).  
In regards to claim 19, Stein teaches the method of claim 18 further comprising securing at least one cover plate (12a) to the outside surface (when open) of the access panel of the enclosure (page 12 lines 25-37).  
In regards to claim 20, Stein teaches the method of claim 19 wherein the at least one cover plate is configured to conceal a cam lock housing on the outside surface of the access panel of the enclosure (See fig 1F).
Claim(s) 1-4, 6, 9-11, 14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al. WO 2020060901 A1 (hereinafter Stein).
***Note these are different interpretations of the independent claims that the ones previously presented. 
In regards to claim 1, Stein teaches a keyless locking system comprising: a first cam assembly (52,50 [as seen in fig 3B]) comprising a cam latch (52) configured to be securely interfaced with a quarter-turn bracket (20, see angle of bracket sides in fig 1F) and an adapter portion (52a) configured to interface with a second cam assembly (76 and 44, note in fig 6A 76 is labeled 16), wherein the second cam assembly comprises a quarter-turn cam latch (76) configured to selectively secure an access panel or door panel of an enclosure (page 1 lines 9-14 and see fig 5A); a strike plate assembly (50 [as seen in fig 5A] and the component of strike connected 50) coupled (indirectly) to the quarter-turn cam latch of the second cam assembly, the strike plate assembly comprising a strike plate (component of strike connected to the striker 50, i.e the connection between 50 and 100) and a strike pin (50) coupled to the strike plate; a locking assembly (14, 16, 30) configured to be coupled to an inside surface of the access panel or door panel of the enclosure (See fig 9 and page 12 lines 25-37), the locking assembly comprising a locking mechanism (14 and 16) configured to selectively secure the strike pin when configured in a locked position  (See fig 9) and release the strike pin when configured in an unlocked position (See fig 8a also see page 9 line 32 – page 10 line 13); and an electronic actuator (32, 40, 42 and the device that receives the wireless communication in page 6 lines 5-8) comprising at least one wireless receiver (the device that receives the wireless communication in page 6 lines 5-8), an driver mechanism (40) and a power supply (32 page 6 lines 9-18), wherein the electronic actuator is configured to engage the driver mechanism upon wirelessly receiving an access code signal from an electronic device, wherein the driver mechanism, when engaged, is configured to disengage the locking assembly from a locked position to an unlocked position (page 6 lines 9-18, see fig 7A, and see fig 2).  
In regards to claim 2, Stein teaches the keyless locking system of claim 1 wherein the locking assembly comprises a pawl member (14) and a trigger member (16), the trigger member comprising a tooth portion (portion holding 70) configured to selectively restrict rotation of the pawl member (See fig 6A).  
In regards to claim 3, Stein teaches the keyless locking system of claim 2 wherein the driver mechanism is configured to rotate the trigger member to release the pawl member (See fig 2).  
In regards to claim 4, Stein teaches the keyless locking system of claim 2 wherein the strike pin is configured to rotate the pawl member to configure the locking assembly from an unlocked position to a locked position (See fig 7A).  
In regards to claim 6, Stein teaches a keyless locking system comprising: at least one cover plate  (12a) configured to be selectively secured to an outside surface of an access panel (100) of an enclosure (as when the panel Is open the surface is outside also see page 12 lines 25-37), the at least one cover plate configured to conceal a housing of a panel cam lock on the outside surface of the access panel of the enclosure (when the panel is closed); a first cam assembly (52 and 50 [as seen in fig 3B]) comprising first a cam latch (52) configured to be selectively interfaced with a bracket (20, see angle of bracket sides in fig 1F) coupled to the outside surface of the access panel of the enclosure (See fig 1F and page 12 lines 25-37) and configured to secure the at least one cover plate to the access panel of the enclosure when the first cam latch is engaged (See fig 5B and page 12 lines 25-37)  in a locked position (See fig 5B) and a cam adapter (52a) coupled to or disposed on the first cam latch (See fig 5B) and configured to interface with a second cam assembly (76 and 44, note in fig 6A 76 is labeled 16), wherein the second cam assembly comprises a second cam latch (76) configured to selectively secure the access panel to the enclosure when the second cam latch is engaged in a locked position; (page 1 lines 9-14 and see figs 5A-5B); a strike plate assembly (50 [as seen in fig 5A] and the component of strike connected 50) coupled to the second cam latch of the second cam assembly, the strike plate assembly comprising a strike plate (component of strike connected to the striker 50, i.e the connection between 50 and 100) and a strike pin (50) coupled to the strike plate; a locking assembly (14, 16, 30) configured to be coupled to an inside surface (when closed) of the access panel of the enclosure (See fig 9 and page 12 lines 25-37), the locking assembly comprising a locking mechanism (14 and 16) configured to selectively secure the strike pin when configured in a locked position  (See fig 9) and release the strike pin when configured in an unlocked position (See fig 8a also see page 9 line 32 – page 10 line 13); and an electronic actuator (32, 40, 42 and the device that receives the wireless communication in page 6 lines 5-8) comprising at least one wireless receiver (the device that receives the wireless communication in page 6 lines 5-8), an driver mechanism (40) and a power supply (32 page 6 lines 9-18), wherein the electronic actuator is configured to actuate the driver mechanism upon wirelessly receiving an access code signal from an electronic device, wherein the driver mechanism, when actuated, is configured to disengage the locking assembly from a locked position to an unlocked position (page 6 lines 9-18, see fig 7A, and see fig 2).  
In regards to claim 9, Stein teaches the keyless locking system of claim 6 wherein the locking assembly comprises a pawl member (14) and a trigger member (16), the trigger member comprising a tooth portion (portion holding 70) configured to selectively restrict rotation of the pawl member (See fig 6A).  
In regards to claim 10, Stein teaches the keyless locking system of claim 9 wherein the driver mechanism is configured to rotate the trigger member to release the pawl member (See fig 7A).  
In regards to claim 11, Stein teaches the keyless locking system of claim 9 wherein the strike pin is configured to rotate the pawl member to configure the locking assembly from the unlocked position to the locked position (See fig 7A).  
In regards to claim 14, Stein teaches a keyless locking apparatus comprising: a first cam assembly (52 and 50 [as seen in fig 3B]) comprising a first cam latch (52) configured to be selectively interfaced with a bracket (20) coupled to an outside surface of an access panel (100) of an enclosure enclosure (as when the panel Is open the surface is outside also see page 12 lines 25-37) when the first cam latch is engaged in a locked position (the cam can be in a locked position without a striker); a second cam assembly (76 and 44) comprising a second cam latch (76) configured to selectively secure the access panel of the enclosure when the second cam latch is engaged (See fig 5B and page 12 lines 25-37) in a locked position (See fig 5B); a cam adapter (52a) coupled to or disposed on the first cam latch (See fig 5B) and operably interfaced with the second cam assembly (76 and 44), wherein the cam adapter is configured to rotate the second cam latch simultaneously with the first cam latch (See fig 6A); a strike plate assembly (50 [as seen in fig 5A] and the component of strike connected 50) coupled to the second cam latch of the second cam assembly (See fig 5B), the strike plate assembly comprising a strike plate (component of strike connected to the striker 50, i.e the connection between 50 and 100 ) and a strike pin (50) coupled to the strike plate; and an electronic locking assembly (32, 40, 42 and the device that receives the wireless communication in page 6 lines 5-8) configured to be coupled to an inside surface (when closed) of the access panel of the enclosure (See fig 9 and page 12 lines 25-37), the electronic locking assembly comprising a locking mechanism (14 and 16) configured to selectively secure the strike pin when configured in a locked position (See fig 9) and selectively release the strike pin when configured in an unlocked position, wherein the electronic locking assembly is configured to selectively release the strike pin upon wirelessly receiving an access code signal from an electronic device (page 6 lines 9-18, see fig 7A, and see fig 2).  
In regards to claim 16, Stein teaches the keyless locking system of claim 6 wherein the locking assembly comprises a pawl member (14) and a trigger member (16), the trigger member comprising a tooth portion (portion holding 70) configured to selectively restrict rotation of the pawl member (See fig 6A).  
In regards to claim 17, Stein teaches the keyless locking apparatus of claim 16 wherein the electronic locking assembly is configured to rotate the trigger member to selectively release the strike pin upon wirelessly receiving the access code signal from the electronic device (See fig 2 and fig 7A).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weinerman et al. US 10676962 B1 - teaches a similar device to Stein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675